                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

 BRENT FINNELL,                                  )
                                                 )
           Plaintiff,                            )
                                                 )
 v.                                              )       Civil Action No. 5:19-CV-00051-D
                                                 )
 3M COMPANY,                                     )
                                                 )
           Defendant.                            )



                                             ORDER



       THIS MATTER comes before the Court upon Defendant 3M Company's Motion for Stay

of Proceedings Pending Rulings by the Judicial Panel on Multidistrict_ Litigation, and for good

cause shown, including the consent of Plaintiff, the Court concludes that the Motion should be

allowed.

       IT IS THEREFORE ORDERED that Defendant's Motion is GRANTED, and all

proceedings and deadlines in this matter shall be stayed until a final determination by the Judicial

Panel on Multidistrict Litigation regarding whether this action, and numerous other related actions,

should be consolidated pursuant to 28 U.S.C. § 1407.

       SO ORDERED, this the Jj_ day of March, 2019.




                                                     JA    s C. DEVER III .
                                                     United States District Judge
